EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Chesney (Reg. #45,874) on 05/20/2021.
The application has been amended as follows: 
1. (Currently Amended) A method of wireless communication, comprising:
establishing, at a first user equipment (UE), a network connection with a first base station (BS) of a first communication network using Long Term Evolution (LTE) for vehicle to everything (V2X) communications;
receiving an indication from the first BS that the first BS supports communications with a second communication network that uses New Radio (NR) for V2X communications
transmitting, to the first BS, a NR Sidelink User Equipment Information (NR-SLUEInfo) request for communication resources in the second communication network NR-SLUEinfo request in an LTE RRC message 
receiving from the first BS via the network connection, in response to the request, information for configuring the first UE for communicating with a second UE;

 in accordance with the information for configuring the first UE.
2. (Previously Presented) The method of claim 1, further comprising:
receiving, from the first BS, a notification indicating that the second BS allocated reserved network resources for the first UE;
transmitting, upon entering a coverage area of the second BS, an activation message to the second BS using the allocated reserved network resources to activate a network connection with
the second BS in the second communication network; and
transmitting, directly, a scheduling request to the second BS to communicate with the second UE.

(Previously Presented) The method of claim 1, wherein the request for communications resources includes a request for a communication interface using a first communication network protocol or a second communication network protocol.

(Previously Presented) The method of claim 1, wherein:
the request for communications resources includes a radio resource control information or a media access control information; and
the information for configuring the first UE includes downlink control information.

(Previously Presented) The method of claim 4, wherein:
the request for communications resources includes a request for at least one of a normal Transmission Time Interval (TTI) or a TTI for Ultra-Reliable Low-Latency Communication (URLLC); and
the information includes, depending on the request for communications resources, at least one of a New Radio Vehicle-to-Everything Radio Network Temporary Identifier (NR V2X RNTI) for normal TTI or a NR V2X RNTI for URLLC.

(Previously Presented) The method of claim 1, wherein the first wireless communication technology is Long Term Evolution and the second wireless communication technology is 5G New Radio (NR).

(Currently Amended) A user equipment (UE), comprising: a memory;
a transceiver; and
one or more processors operatively coupled to the memory and the transceiver, the one or more processors being configured to:
establish a network connection with a first base station (BS) of a first communication network using LTE for vehicle to everything (V2X) communications;
receive an indication from the first BS that the first BS supports communications with a second communication network that uses NR for V2X communications
transmit, to the first BS via the transceiver, a NR Sidelink User Equipment Information (NR-SLUEInfo) request for communication resources in the second communication network by NR-SLUEInfo request in an LTE RRC message 
receive, via the transceiver, from the first BS of the first communication network, in response to the request, information for configuring the UE for communicating with a second UE;

transmit, directly via the transceiver, a message to the second UE using the communication resources in the second communication network in accordance with the information for configuring the first UE.



receive from the first BS, via the transceiver, a notification indicating that the second BS allocated reserved network resources for the first UE;
transmit, upon entering a coverage area of the second BS, via the transceiver, an activation message to the second BS using the allocated reserved network resources to activate a network connection with the second BS in the second communication network; and
transmit, directly via the transceiver, a scheduling request to the second BS to communicate with the second UE.

(Previously Presented) The UE of claim 7, wherein the request for communications resources includes a request for a communication interface using a first communication network protocol or a second communication network protocol.

(Previously Presented) The UE of claim 7, wherein:
the request for communications resources includes a radio resource control information or a media access control information; and
the information for configuring the first UE includes downlink control information.

(Previously Presented) The UE of claim 10, wherein:
the request for communications resources includes a request for at least one of a normal Transmission Time Interval (TTI) or a TTI for Ultra-Reliable Low-Latency Communication (URLLC); and
the information includes, depending on the request for communications resources, at least one of a New Radio Vehicle-to-Everything Radio Network Temporary Identifier (NR V2X RNTI) for normal TTI or a NR V2X RNTI for URLLC.

(Previously Presented) The UE of claim 7, wherein the first wireless communication technology is communication technology is Long Term Evolution and the second wireless communication technology is 5G New Radio (NR).

(Currently Amended) A non-transitory computer-readable medium having instructions stored therein that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to:
establish a network connection with a first base station (BS) of a first communication network using Long Term Evolution (LTE) for vehicle to everything (V2X) communications;
receive an indication from the first BS that the first BS supports communications with a second communication network that uses New Radio (NR) for V2X communications
transmit, to the first BS, a NR Sidelink User Equipment Information (NR-SLUEInfo) request for communication resources in the second communication network by the NR-SLUEinfo request in an LTE RRC message 
receive from the first BS of the first communication network, in response to the request, information for configuring the UE for communicating with a second UE;

transmit, directly, a message to the second UE using the communication resources in the second communication network in accordance with the information for configuring the first UE.

14. (Previously Presented) The computer-readable medium of claim 13, further comprising instructions that, when executed by the one or more processors of the UE, cause the one or more processors to:
receive, from the first BS, a notification indicating that the second BS allocated reserved network resources for the first UE;

transmit, directly, a scheduling request to the second BS to communicate with the second

UE.

(Previously Presented) The computer-readable medium of claim 13, wherein the request for communications resources includes a request for a communication interface using a first communication network protocol or a second communication network protocol.

(Previously Presented) The computer-readable medium of claim 13, wherein:
the request includes a radio resource control information or a media access control information; and
the information for configuring the first UE includes downlink control information.


(Original) The computer-readable medium of claim 16, wherein:
the request for communications resources includes a request for at least one of a normal Transmission Time Interval (TTI) or a TTI for Ultra-Reliable Low-Latency Communication (URLLC); and
the information includes, depending on the scheduling request, at least one of a New Radio Vehicle-to-Everything Radio Network Temporary Identifier (NR V2X RNTI) for normal TTI or a NR V2X RNTI for URLLC.

(Previously Presented) The computer-readable medium of claim 13, wherein the first wireless communication technology is Long Term Evolution (LTE) and the second wireless communication technology is 5G New Radio (NR).

(Currently Amended) A method of wireless tunnel communication, comprising: establishing, at a first base station (BS) of a first communication network that uses 
Long Term Evolution (LTE) for vehicle to everything (V2X) communications, a network connection with a user equipment (UE);
New Radio (NR) for V2X communications
receiving an LTE RRC message, wherein a New Radio Sidelink User Equipment Information (NR-SLUEInfo) request for communication resources in the second communication network is embedded in the LTE RRC message;
forwarding the NR-SLUEInfo request 
receiving, from the second BS, information for the UE to communicate with a second UE via the second communication network; and
forwarding the information to the UE.


(Previously Presented) The method of claim 19, wherein:
the request for communications resources includes at least one of radio resource control information or a media access control information; and
the information for the UE includes downlink control information.

(Previously Presented) The method of claim 20, wherein:
the request for communications resources includes a request for at least one of a normal Transmission Time Interval (TTI) or a TTI for Ultra-Reliable Low-Latency Communication (URLLC); and
the information includes, depending on the request for communications resources, at least one of a New Radio Vehicle-to-Everything Radio Network Temporary Identifier (NR V2X RNTI) for normal TTI or a NR V2X RNTI for URLLC.

(Previously Presented) The method of claim 19, wherein the request for communications resources includes a request for a communication interface using a first communication network protocol or a second communication network protocol.

(Original) The method of claim 19, further comprising transmitting, to the UE, downlink control information indicating scheduling assignment resource locations via a Physical Downlink Control Channel.

(Previously Presented) The method of claim 19, wherein the first wireless communication technology is Long Term Evolution (LTE) and the second wireless communication technology is 5G New Radio (NR).

(Currently Amended) A base station (BS), comprising:
a memory;
a transceiver; and
one or more processors operatively coupled to the memory and the transceiver, the one or more processors being configured to:
establish, at the BS of a first communication network using Long Term Evolution (LTE) for vehicle to everything (V2X) communications, a network connection with a user equipment (UE);
transmit an indication from the BS to the UE that the BS supports communications with a second communication network that uses New Radio (NR) for V2X communications
receive, via the transceiver, from the UE an LTE RRC message, wherein a New Radio Sidelink User Equipment Information (NR-SLUEInfo) request for communication resources in the second communication network is embedded in the LTE RRC message
forward the NR-SLUEInfo request to a second BS of the second communication network;

forward the information to the UE.

(Previously Presented) The base station of claim 25, wherein:
the request for communication resources includes at least one of radio resource control information or a media access control information; and
the information for the UE includes downlink control information.

(Previously Presented) The base station of claim 26, wherein:
the request for communication resources includes a request for at least one of a normal Transmission Time Interval (TTI) or a TTI for Ultra-Reliable Low-Latency Communication (URLLC); and
the information includes, depending on the request for communication resources, at least one of a New Radio Vehicle-to-Everything Radio Network Temporary Identifier (NR V2X RNTI) for normal TTI or a NR V2X RNTI for URLLC.

(Previously Presented) The base station of claim 25, wherein the request for communication resources includes a request for a communication interface using a first communication network protocol or a second communication network protocol.

(Original) The base station of claim 25, wherein the one or more processors are further configured to transmit, to the UE, downlink control information indicating scheduling assignment resource locations via a Physical Downlink Control Channel.

(Previously Presented) The base station of claim 25, wherein the first wireless communication technology is Long Term Evolution (LTE) and the second wireless communication network technology is 

31. (Currently Amended) A non-transitory computer-readable medium having instructions stored therein that, when executed by one or more processors of a base station (BS), cause the one or more processors to:
Long Term Evolution (LTE) for vehicle to everything (V2X) communications, a network connection with a user equipment (UE);
transmit an indication from the BS to the UE that the BS supports communications with a second communication network that uses New Radio (NR) for V2X communications
receive from the UE an LTE RRC message, wherein a New Radio Sidelink User Equipment Information (NR-SLUEInfo) request for communication resources in the second communication network is embedded in the LTE RRC message; 

forward the NR-SLUEInfo 
receive, from the second BS, information for the UE to communicate with a second UE via the second communication network; and
forward the information to the UE.

(Previously Presented) The computer-readable medium of claim 31, wherein:
the request for communication resources includes at least one of radio resource control information or a media access control information; and
the information for the UE includes downlink control information.

(Previously Presented) The computer-readable medium of claim 32
the request for communication resources includes a request for at least one of a normal Transmission Time Interval (TTI) or a TTI for Ultra-Reliable Low-Latency Communication (URLLC); and


(Previously Presented) The computer-readable medium of claim 31, wherein the request for communication resources includes a request for a communication interface using a first communication network protocol or a second communication network protocol.

(Original) The computer-readable medium of claim 31, further comprising instructions that, when executed by the one or more processors of the BS, cause the one or more processors to transmit, to the UE, downlink control information indicating scheduling assignment resource locations via a Physical Downlink Control Channel.

36. (Previously Presented) The computer-readable medium of claim 31, wherein the first wireless communication technology is Long Term Evolution (LTE) and the second wireless communication technology is New Radio (NR).
37-54. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving  establishing, at a first user equipment (UE), a network connection with a first base station (BS) of a first communication network using Long Term Evolution (LTE) for vehicle to everything (V2X) communications; receiving an indication from the first BS that the first BS supports communications with a second communication network that uses New Radio (NR) for V2X; transmitting, to the first BS, a NR Sidelink User Equipment Information (NR-SLUEInfo) request for communication resources in the second communication network by embedding the NR-SLUEinfo request in an LTE RRC message; receiving from the first BS via the network connection, in response to the request, information for configuring the first UE for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415